\:
CONTRAT D'OPTION  :\,- N
% â
\ 5 L À
N LU
« .
ENTRE LES SOUSSIGNEES : È \

—. 4 NY

LA SOCIETE MINIERE DE KILÈ-MOTO « SOKIMO S.A Uipersonnellg »
en sigle, société de droit congolais issue de la transformation de la
Société Minière de Kilo Moto « SOKIMO SARL», elle est régie par l'Acte
Uniforme révisé du 30 janvier 2014 relatif au droit” des Sociétés
Commerciales et du Groupement d'Intérêt Économique et par les lois et
règlements en M Cab République’ Démocraÿjque du Congo, en matière
des sociétés et non Cbntraire à l'Acte Uniforme précité, enregistrée au
Registre du Commerce et Crédit Mobilier de la ville.de BUNIA sous le numéro
RCCM14-B-0356/2014, ayant son siège social à BUNIA, au numéro 42 de
l'avenue de Libération, Quartier Lumumba, Proviÿce de l'ITURI et son
Siège administratif Kinshasa, au numéro 15 de l'avenbe des sénégalais, dans
la Commune de la Gombe, agissant ici par son Directeur Général
Monsieur UPIO KAKURA WAPOL, nommé aux termes de l'Ordonnance
Présidentielle n° 17/032 du 13juillet 2017 portant nomination des
Membres du Conseil d'administration et de la Direction générale d'une
entreprise du Portefeuille de l'État dénommée Société Minière de KILO-
MOTO, en sigle « SOKIMO SA », dûment habilité, ci-après «SOKIMO S.A:»,
d'une part;

ET

IL La SOCIETE BLUEFIN CONGO SARL, Société à Responsabilité Limitée

de droit de la République Démocratique du Congo, immatriculée au Registre
de Commerce et de Crédit Mobilier de la Ville de LUBUMBASHI sous le numéro
RCCM/ 18-8-00084, ayant son siège social à LUBUMBASHI, au numéro 02 :de
l'avenue Dieudonné Kisimba, dans la commune de LUBUMBASHI, ci-représentée par
son Gérant Monsieur KONA NDUWA POLYCARPE, dûment habilité, ci-après
dénommée « BLUEFIN CONGO SARL», d'autre part.

individuellement désignée « Partie », Collectivement désignées « Parties ».

(À)

on

IL À ETE PREALABLEMENT EXPOSE CE QUI SUIT :

SOKIMO SA est titulaire des Droits Miniers de Recherche et d'Exploitation, situés dans
les Provinces de l'ITURI et du Haut-Uélé, couverts par les Permis de Recherche
et d'Exploitation numéros 11823, 11.827, 13.219 , 13.221 et 13223 après la
transformation des anciennes Zones Exclusives de Recherche (ZER) et la rétrocession
des permis d'Exploitation au nom de SOKIMO, en conformité avec les dispositions de
l'article 193 du Code Minier et 382 du Règlement Minier congolais, tel que modifié et
complété par la Loi n° 18/001 du 09 mars 2018 et du Décret n°18/024 du 08 juin 2018,
lesquels Permis lui confèrent le droit exclusif d'effectuer, à l'intérieur des

trat d'Option SOKIMO SA BLUEFIN CONGO SARL
Page 1 sur 14
périmètres sur lesquels ils portent et pendant la durée de leur validité, les travaux
de prospection, de recherche et d'exploitation de l'or et le cas échéant, des
substances associées ou non associées s'il en demande l'extension ;

{B) SOKIMO tient à relancer les activités de prospections, de recherche et d'exploitation
des gisements aurifères dans ses concessions, mais qu'il ne dispose pas encorë de
moyens financiers nécessaires pour les réaliser ;

(C) Dans ces conditions, SOKIMO a reconnu la nécessité de faire de faire appel à deux
capitaux privées grâce à la création d'une joint-venture avec un partenaire minier et
financier disposant d'un crédit d'honorabilité, de garanties financières et d'une
expertise technique suffisante ;

(D) A l'issue de nombreux échanges, réunions de travail et des rapports techniques, les
deux parties ont convenu de conclure un Contrat d'Option en conférant à la Société
BLUEFIN CONGO SARL le droit exclusif d'entreprendre et de financer les travaux
de recherche sur les dits Périmètres couvrant la totalité de la superficie de ces Deux
(02) Permis de Recherches et Trois (03) Permis d'Exploitation.

DE CE QUI PRECEDE, IL A ETE NEGOCIE ET CONCLU LE PRESENT CONTRAT
D'OPTION DONT LA TENEUR SUIT :

ARTICLE 1°: DE L'OBJET DU CONTRAT

1.4. Le présent contrat d'option a pour objet de conférer à BLUEFIN CONGO
SARL le droit d'obtenir une participation de la jouissance du droit minier
d'exploitation découlant du Permis de recherches et Permis d'Exploitation
existant, ou lors de la transformation totale ou partielle de celui-ci s'il réalise ‘un
certain investissement etfou un travail dans le cadre des activités minières
concernant le Permis de Recherches et d'Exploitation en cause ; d'entreprendre
et de financer les travaux de prospection et recherche des substances minérales
sur les périmètres miniers situés, dans les Province HAUTE-UELE et ITURI.

1.2. Il est aussi attendu que les travaux visés par le présent contrat nécessitent
l'utilisation de diverses techniques notamment géologiques, géophysiques: et
géochimiques, y compris diverses méthodes telles que la télédétection pour
mettre en évidence l'existence des subsistances minérales, les délimiter et en
évaluer la qualité et la quantité des réserves ainsi que les possibilités techniques
et commerciales de son exploitation.

1.3. Les deux parties conviennent que durant la période du présent contrat d'oFtion,
BLUEFIN CONGO SARL peut solliciter et obtenir de la SOKIMO S.A des
Permis de Recherche ou Permis d'Exploitation additionnels, par voie d'Avenant.

14. Dans le cas où la substance minérale découverte dans le périmètre accordé à
BLUEFIN CONGO SARL est autre que celles pour laquelle les Permis de

|
Corfrat d'Option SOKIMO SA-BLUEFIN CONGO SARL

Page 2 sur 14
Recherche et d'Exploitation ont été accordé, SOKIMO SA s'engage à obtenir,
conformément à l'article 162 du Code Minier, l'extension de l'autorisation
d'exploitation de cette substance.

ARTICLE 2 : DE LA DUREE DU CONTRAT

2.1.

Le présent contrat d'option est conclu pour une durée de 3 ans renouvelable.

2.2. Toutefois, les parties restent libres de mettre fin au présent contrat avant le terme

convenu, moyennant le respect des conditions prévues.

ARTICLE 3 : DES FRAIS D'OPTION ET AUTRES PAIEMENTS

3.1.

Dans le cadre du présent contrat, BLUEFIN CONGO SARL s'engage à verser à
la SOKIMO SA la somme de USD 60.000 (Dollars américains soixante mille.) à
titre d'indemnité forfaitaire de signature ; des frais d'option mensuels fixés ‘de
commun accord à l'équivalent de Dollars Américains six mille (USD 6.000) par
permis, payable jusqu'au début de la production minière industrielle de la société
de joint-venture à créer par les deux parties dans la phase d'exploitation. !
BLUEFIN CONGO SARL s'engage à payer anticipativement et dès la signature du
présent contrat, deux mois des frais mensuels soit USD 60.000 (Ddillars
américains soixante mille).

BLUEFIN CONGO SARL payera au total USD 120.000 (dollars Américains cent
vingt mille), dès la signature du présent Accord.

3.2. Les deux parties conviennent de réajuster, , le taux des frais mensuels d'option,:en

cas de modification ou d'extension du périmètre minier accordé, de découverte:ou
de certification des réserves d'un (ou des) gisement(s) économiquement
exploitable(s) et ce, après évaluation annuelle des travaux d'exploration.

ARTICLE 4 : DES OBLIGATIONS DE BLUEFIN CONGO SARL

41.

pd'Option SOKIMO SA-BLUEFIN CONGO SARL

BLUEFIN CONGO SARL s'engage à entreprendre dans le six (6) mois les
travaux et activités minières de recherche et d'évaluation des réserves sur le
périmètre accordé, à effectuer les investissements nécessaires pour la recherche
et le développement des gisements économiquement exploitables, dès l'entrée en
vigueur du présent. Dans ce cadre, BLUEFIN CONGO SARL prendra: en
charge la totalité des dépenses nécessaires à la réalisation dudit programme par
lui-même ou par l'une de ses filiales ou partenaires.

BLUEFIN CONGO SARL s'engage à supporter tous les couts afférents aux
travaux et activités minières décrits au point précédent, notamment les travaux de

Page 3 sur 14

4.3.

4.4,

45.

4.6.

47.

4.8.

recherche, de développement et de la construction de la mine, en définitive toutes
les opérations minières.

BLUEFIN CONGO SARL tiendra SOKIMO SA régulièrement informé de
l'exécution et de l'évolution des travaux et activités de recherches sur le périmètre
minier accordé, dans toutes les phases du projet. Dans ce cadre, BLUEFIN
CONGO SARL présentera un rapport trimestriel des travaux et activités réalisés.

BLUEFIN CONGO SARL s'engage à maintenir la validité des Permis de
Recherche et d'Exploitation concernés et à prendre en charge le paiement des
droits superficiaires annuels relatif audits Permis de Recherche et d'Exploitation
durant la période de validité du contrat.

BLUEFIN CONGO SARL s'engage à assurer l'entretien des installations
industrielles, administratives, sociales et commerciales qui peuvent être mises à
sa disposition et qu'il accepte formellement d'utiliser de façon à les maintenir en
état normal de fonctionnement. Dans ce cas, une liste desdites installations devra
être établie en annexe au présent contrat d'option, en cas d'acceptation.

BLUEFIN CONGO SARL s'engage à se conformer aux prescriptions des
articles 193 à 195 du Code Minier et à conduire son activité en conformité avec les
lois et règlements en vigueur en République Démocratique du Congo. |

BLUEFIN CONGO SARL s'engage à accorder à SOKIMO SA, sans restriction
et selon les mêmes conditions que celles faites aux autres usagers de BLUEFIN.
CONGO SARL, le libre accès et usage des infrastructures routières, fluviales et
aériennes, comprises dans celles définies au point 4.3 du présent article,

BLUEFIN CONGO SARL assurera le libre accès à ses installations à toute
personne mandatée par SOKIMO ou par l'Administration Publique et lui fournira:
toutes informations et documents permettant à ce dernier de remplir ses:
obligations en sa qualité d'amodiant, pour l'application des dispositions
correspondantes du Code Minier, sans toutefois que cette facilité d'accès puisse
gêner la marche normale de l'exploitation.

ARTICLE £ : DES OBLIGATIONS DE SOKIMO

5.1. SOKIMO SA atteste et garantit :

- Qu'il est le seul et unique titulaire des droits miniers sur le périmètre
accordé à BLUEFIN CONGO SARL ;

- Que ses droits miniers sur le périmètre concédé sont présentement
réguliers et qu'il n'existe aucune circonstance ou événement susceptible
d’entrainer la déchéance, l'annulation ou le refus de renouvèlement ou la
restriction de la recherche ou de l'exploitation dudit Permis, qu'il s'est
conformé à la législation en vigueur.

ption SOKIMO SA-BLUEFIN CONGO SARL
Page 4 eur 14
| 52.

5.3.

| 54.

Contr

5.5.

- Qu'il a pleine capacité pour conclure le présent contrat, et qu'il fera en
sorte que BLUEFIN CONGO SARL obtienne les autorisations et
visas nécessaires à ses activités, pendant toute la période de validité du
présent contrat d'option ;

- Que ces droits miniers sur le périmètre concédé ne sont grevés par
aucune servitude, charge, hypothèque ou autres suretés 5

Qu'il n'existe aucune obligation contractuelle ou autre à l'égard de tiers,
susceptible de l'empêcher d'accomplir et d'exécuter toutes ses obligations
et devoirs en vertu du présent contrat d'option, ou tout autre obstacle
susceptible d'empêcher BLUEFIN CONGO SARL en tant que
bénéficiaire de l'option d'obtenir la jouissance des droits lui concadés
dans le cadre du présent contrat ;

- Que BLUEFIN CONGO SARL ne subira aucun désagrément où
éviction, sous l'unique réserve des restrictions imposées par le Code
Minier et les Règlements applicables,

- Qu'il défendra BLUEFIN CONGO SARL et s'opposera à tous
agissements, de quelque nature que ce soit, susceptibles de mettre en
cause ou de porter atteinte à tout ou partie des droits dont BLUEFIN
CONGO SARL bénéficie en vertu du présent contrat,

SOKIMO SA s'engage à mettre à la disposition de BLUEFIN CONGO SARL
dans la mesure de ses possibilités toute la documentation, les données et
informations à sa possession en rapport avec le périmètre minier faisant l'objet du
présent contrat.

SOKIMO SA s'engage à maintenir et à faire enregistrer le présent contrat d'option
au Cadastre Minier, conformément à la procédure prévue par le Code Minier.

SOKIMO SA ne cédera pas, ni transmettra ou disposera, de quelque manière que
ce soit, des droits miniers ou fonciers objets du présent contrat d'option et ne
consentira aucune hypothèque ou servitude sur ces droits et ne les apportera pas
en garantie ou en sûreté.

SOKIMO SA prendra toutes les dispositions nécessaires pour maintenir la validité
des titres miniers portant sur le périmètre concerné, notamment de solliciter et
d'obtenir, en temps voulu, le renouvèlement du Permis de Recherche et
d'Exploitation relatif au périmètre minier concédé.

BLUEFIN CONGO SARL pourrait le faire également à la demande expresse de
SOKIMO. Dans ce cas SOKIMO SA accordera à BLUEFIN CONGO SARL un
mandant spécial et irrévocable. SOKIMO SA communiquera à BLUEFIN
CONGO SARL, pour un meilleur suivi, toute correspondance où demande
relative à ces titres et droits miniers.

d'Option SOKIMO SA-BLUEFIN CONGO SARL

Page 5 sur 14
5.6. SOKIMO SA prendra toutes dispositions nécessaires pour assurer que la validité
de ses droits miniers portant sur le permis de recherche et d'Exploitation relatif au

périmètre minier concerné ne soit en aucune manière remise en cause à quelque
titre que ce soit.

5.7. SOKIMO SA prendra toutes les dispositions nécessaires pour que les titres miniers

relatifs au périmètre concerné soient et demeurent libres de toute chargé,
servitude, sureté ou nantissement.

5.8. SOKIMO SA mettra tout en œuvre pour faire bénéficier à BLUEFIN CONGO
SARL les différentes exemptions fiscales et exonération douanières ainsi que

certaines facilités administratives conformément au Code des investissements en
vigueur.

5.9. Sous réserve des dispositions de la Loi Minière, BLUEFIN CONGO SARL ne
pourra céder ou transférer les biens lui appartenant au sein du périmètre concédé
dont il a l'usage pour les besoins de ses activités, ni les apporter en garantie, sans
l'accord exprès et écrit de la SOKIMO SA, cet accord ne devant pas être retenu de
manière déraisonnable.

5.10. En définitive, SOKIMO SA s'engage à accorder et à assurer à BLUEFIN
CONGO SARL une possession paisible sans interruption ou perturbation,
notamment : i

- A l'intérieur du périmètre concédé : le libre usage des routes et des voies d'eau,
l'abattage des bois nécessaires aux travaux, le creusage des canaux et des
canalisations, l'installation des moyens de communication et de transport de
toute nature ;

- À l'extérieur du périmètre concédé : le libre usage des routes et pistes donnant
accès au périmètre concédé compris les pistes d'aviation : l'usage moyennant
rétribution de l’eau et de l'énergie électrique.

ARTICLE 6 : DES RESPONSABILITES COMMUNES DES PARTIES

6.1. Les deux parties reconnaissent leur responsabilité solidaire et indivisible vis-à-vis
de l'État, notamment en ce qui concerne le paiement des impôts, taxes et
redevances, conformément aux dispositions pertinentes du code Minier.

6.2. BLUEFIN CONGO SARL reconnait à SOKIMO SA le droit de poursuivre, par
lui-même ou par des partenaires de son choix, tous travaux de prospection, de
recherche ou d'exploitation à l'extérieur du périmètre concédé.

6.3. Les parties s'accordent un droit de passage réciproque sur les périmètres qui leur
sont réservés, en cas de nécessité pour la réalisation de leurs travaux et
obligations respectifs.

6.4. Chacune des parties s'engage à assumer ses responsabilités résultant de ses
propres travaux dans les limites des périmètres définis. A cet effet, elles

Contrdi d'Option SOKIMO SA-BLUEFIN CONGO SARL
ce Page 6 sur 14

Souscriront, chacune de son côté, les assurances nécessaires pour couvrir de
telles responsabilités, quelle que soit leur nature, de telle façon qu'aucun d'elle ne
puisse subir des dommages ou avoir à faire face à des obligations résultant des
actions ou travaux faits par l'autre,

6.5. SOKIMO SA et BLUEFIN CONGO SARL s'engagent à définir d'un commun
accord, les conditions dans lesquelles seront conçus, décidés, réalisés et financés
les investissements nouveaux.

6.6. SOKIMO SA et BLUEFIN CONGO SARL s'engagent à effectuer toutes les
formalités et à signer tous actes et documents nécessaires à la réalisation des
obligations découlant du présent contrat.

6.7. Au cas où un tiers présenterait des demandes ou introduirait une instance contre
SOKIMO SA en sa qualité de titulaire des droits miniers concédés à BLUEFIN
CONGO SAR ou de Propriétaire des biens mis à la disposition de BLUEFIN
CONGO SARL, réclamant réparation ou dommages-intérêts à la suite de
troubles ou dommages résultant de leur exploitation par BLUEFIN CONGO
SARL, et dans la mesure où la responsabilité de ce dernier est effectivement
engagée :

a) SOKIMO SA informera immédiatement par écrit BLUE FIN CONGO SARL,
telles demandes ou instances ;

b) SOKIMO SA n'entreprendra aucune action relative à ces demandes ou
instances ni n'acceptera celles-ci, qu'après concertation avec BLUEFIN
CONGO SARL;

c) La conduite de tout procès, les instructions aux avocats, la formation de tout
transaction où compromis seront du ressort exclusif de SOKIMO SA.

d) BLUEFIN CONGO SARL apportera toute son assistance à SOKIMO SA.

6.8. Les deux parties conviennent de se rencontrer à l'issue de la première année !
pour une évaluation des travaux, activités et opérations minières réalisées par
BLUEFIN CONGO SARL dans le cadre du présent contrat,

ARTICLE 7 : PROTECTION DE L'ENVIRONNEMENT, SECURITE ET HYGENE

7.1. En vue de se conformer aux dispositions pertinentes du Code Minier, SOKIMO SA
et BLUEFIN CONGO SARL conviennent de mettre à jour les études
environnementales existantes et de les adapter aux activités de BLUEFIN
CONGO SARL.

7.2 BLUEFIN CONGO SARL s'engage à prendre des mesures adéquates pour
protéger l'environnement et les infrastructures publiques utilisées au-delà de l'usage
industriel normal, conformément aux normes et usages internationalement définies
par l'industrie minière et reconnues par des Lois et Règlements en vigueurs en
Républiques Démocratique du Congo.

Cofyfat d'Option SOKIMO SA-BLUEFIN CONGO SARL

Page 7 sur 14

7.3 BLUEFIN CONGO SARL s'engage à se soumettre à l'obligation d'observer de
mesures de sécurité, d'hygiène, de salubrité publique, de conservation du gisement,
Sources et voies publiques édictées par l'Administration des Mines conformément
aux dispositions pertinentes du Code et du Règlement Minier.

ARTICLE 8 : CREATION D'UNE JOINTE VENTURE OÙ COENTREPRISE

8.1. En contrepartie de l'investissement à apporter et des travaux à réaliser dans le
cadre du présent contrat, les deux parties conviennent de créer une co-entreprise
ou société de joint-venture, aux fins d'exploiter le ou les gisements
économiquement exploitables circonscris à l'intérieur des Permis d'Exploitation ét
des Permit de Recherche concédés, après bien entendu la transformation des
Permis de Recherches en Permis d'Exploitations.

8.2. A cet effet, les deux parties conviennent de conclure préalablement un Accord
définissant les conditions de création, d'organisation et de fonctionnement de la
société commune ou société de Joint-venture.

8.3. Les deux parties conviennent que SOKIMO SA aura droit à une participation de 30
% dans le capital de la société non-diluable Sans contrepartie financière et 70 %
pour la société BLUEFIN CONGO SARL.

8.4. Les deux parties conviennent que la structure définitive du capital de la société de
joint-venture sera déterminée à l'issue de l'étude de faisabilité du projet à
présenter par BLUEFIN CONGO SARL.

8.5. Les deux parties conviennent que les titres miniers: Permis d'Exploitation
existants, et ceux qui découleront des Permis de Recherche concédés dans le
cadre du présent contrat, seront transférés à Ja société de joint-venture, dès sa
constitution conformément à la législation en vigueur sur les sociétés
commerciales.

ARTICLE 9 : DE LA CONFIDENTIALITE

9.1. Le présent contrat et ses annexes, tous documents, informations et renseignements

fournis par SOKIMO SA à BLUEFIN CONGO SARL ou obtenus par lui en.

exécution du présent contrat, et vis-versa, seront considérés comme confidentiels
et ne pourront faire l'objet d'aucune communication, divulgation, ou consultation
par des tiers, sans l'accord écrit préalable de l'autre partie.

9.2. Les deux parties s'engagent à traiter et à garder de manière confidentielle toutes
ces informations, pendant et après l'exécution du présent contrat. Ces
informations ne peuvent être traitées que par des personnes habilitées à cet effet
dans le cadre de leurs attributions et tenues à garder le secret professionnel.

9.3. Cette obligation de confidentialité pourra néanmoins être levée en cas de
contraintes ou sur réquisition des autorités compétentes. Dans ce cas, la partie

mn
2 d'Option SOKIMO SA-BLUEFIN CONGO SARL
Page 8 sur 14
concernée s'engage à notifier par écrit cette situation à l'autre partie, en précisant
les circonstances et les motifs donnant lieu à la divulgation et à prendre toutes les
dispositions raisonnables pour limiter celle-ci.

S4. La divulgation du présent contrat et de certaines informations s'y rapportant peut
être également autorisée dans les cas ci-après :

- Si la divulgation est requise par la loi ou la Réglementation d'inscription
d'une bourse des valeurs mobilières dans laquelle l'une des Parties ou sa
société mère est inscrite,

= lorsque la divulgation est permise par le présent contrat, ou dans la mesure
nécessaire pouvant permettre à une partie de lever le financement,
d'obtenir des conseils professionnels ou de divulguer l'information dans
une brochure, memoranda ou tout document similaire émis par cette
Partie ou un Affilié de cette partie, étant entendu que le consentement de
l'autre Partie, sera préalablement requis lorsque l'on fait référence à cette
autre Partie dans une brochure, memoranda ou document similaire.

-_ Si une Partie souhaite faire une déclaration publique où un communiqué de
presse, concernant un aspect du contrat, non susceptible d'être rendu:
publique par le Droit Applicable ou l'autorité de régulation, cette Partie doit!
mettre à la disposition de l'autre Partie le projet de déclaration ou:
communiqué de presse au moins 48 (quarante-huit) heures avant la
Publication de cette déclaration, étant entendu que cette approbation ne:
Pourra être refusée sans raison valable. ñ

-_ si une Partie est tenue par le Droit Applicable ou l'autorité de régulation de
faire une déclaration publique où un communiqué de presse en rapport
avec Un aspect du présent Contrat, cette Partie doit mettre à la disposition
de l'autre Partie la déclaration ou le communiqué envisagé avant sa
publication (et en cas des rapports trimestres ou suivant une autre
périodicité à une bourse au moins 48 heures de la vulgarisation), et doit
inclure dans cette déclaration ou communiqué toute modification
Suggérées par les autres parties.

8.4. Une partie peut garder pour elle et utiliser pour les propres besoins, les copies de
toutes informations (en ce compris, les informations commerciales, géotechnique,
géochimiques les rapports et correspondance) produites par toutes parties en
rapport avec les permis ou les permis d'exploitation, sous réserve des conditions
suivante :

-_ L'usage des informations relatives aux opérations minières est soumis à
l'obligation de confidentialité de la présente clause, et

ns
"Option SOKIMO SA-BLUEFIN CONGO SARL

Page 9 sur 14

- Une partie peut utiliser les informations relatives aux opérations minières
soit pendant ou après la période de validité de ce contrat ou en cas de
résiliation du présent contrat.

ARTICLE 10 : DE LA RESILIATION DU CONTRAT

10.1. La résiliation du présent contrat d'option peut intervenir pour les principaux motifs
ci-après :

= Non-paiement par BLUEFIN CONGO SARL des impôts, taxes et
redevances dus à l'État ;

= Non observance par BLUEFIN CONGO SARL des lois et règlements
pouvant entrainer des conséquences financières où administratives
Préjudiciables à SOKIMO :

- _ Non-paiement des frais d'option suivant les modalités convenues par les
parties dans un arrangement particulier ;

- Non commencement des travaux dans le périmètre concédé dans un délai
de six mois à compter de l'entrée en vigueur du présent contrat d'option ;

-_ Violation flagrante des obligations découlant du présent contrat d'option et
de la loi minière ;

- Non-respect d'engagement de BLUEFIN CONGO SARL vis-à-vis des
obligations sociales conformément au chronogramme repris
dans le cahier des charges.

10.2. Cette résiliation ne Pourra cependant intervenir qu'âpres une mise en demeure

de soixante (60) jours adressée par SOKIMO SA et restées sans suite, sauf en
cas de force majeure,

ARTICLE 11 : DES MODIFICATIONS DU CONTRAT

11.1. Le présent contrat d'option ne pourra faire l'objet de modification ou révision que
par un Avenant écrit signé par les parties.

11.2. Les parties conviennent que sur demande motivée de BLUEFIN CONGO
SARL, le périmètre concédé peut être également par voie d'avenant au présent
contrat, modifié ou étendu à tout autre périmètre dont SOKIMO aura la libre
disposition ou être réduit en fonction des carrés auxquels BLUEFIN CONGO
SARL aurait renoncés.

11.3. Les Avenants négociés et dûment signés par les parties feront partie intégrante
du présent contrat d'option.

en: L 1
Cond opter SOKIMO SA-BLUEFIN CONGO SARL
Page 10 sur 14
ARTICLE 12 : DE LA PROTECTION DU PATRIMOINE CULTUREL

AU cours des travaux de sondages de confirmation des réserves ou des autres
opérations ou activités minières : s'il venait à être mis à jour des éléments du
patrimoine culturel national, bien meuble et immeubles BLUEFIN CONGO
SARL ou la société d'exploitation à créer s'engage à ne pas déplacer ces objets
et à en informer par écrit sans délai les autorités administratives ayants en

charges la culture, les arts et Musées, conformément aux dispositions
pertinentes du Code Minier.

ARTICLE 13 : DE LA FORCE MAJEURE

13.1

13.2.

- L'inexécution par l'une de ses obligations prévues par le présent contrat sera
excusée, dans la mesure où cette inexécution est due à un cas de force majeure,
si l'exécution de celle-ci, nonobstant toute disposition contraire au présent contrat,
sera de plein droit prorogée d'une durée égale au retard entrainé par la
surveillance du cas de force majeure,

Toutes les obligations d’une partie affectée par cette déclaration de force majeur et
toutes les obligations d'une partie se déclarant dure et pendant une période
raisonnable après sa cessation, à condition que l'insolvabilité financière d'une
partie de la dispense ni ne l'exonère de remplir son obligation de payer l'argent
lorsqu'il est exigible.

13.3. La partie affectée par cette force majeure la notifiera aussitôt que possible à

13.4.

13.5.

l'autre partie et communiquera une estimation de la durée de cette situation de
force majeure, ainsi que tout autre information utile et circonstanciée.

Le terme « force majeure » tel qu'utilisé dans le présent contrat d'amodiation,
inclut tout fait ou évènement soudain, insurmontable et imprévisible, et toute cause
de quelque espèce ou de nature qu'elle soit, qui se trouve au-delà de la maîtrise
du contrôle raisonnable d'une partie, Y compris, sans limitation, les lois,
ordonnances et réglementations gouvernementales, restrictions, interdictions ou:
certaines décisions de justice qui empêche le fonctionnement.

Les parties ne peuvent invoquer en leur faveur, comme constituant un cas de force
majeur, un acte où agissement où une quelconque omission d'agir résultant de:
leur fait.

ARTICLE 14 : DU DROIT APPLICABLE ET DU REGLEMENT DES DIFFERENTS

14.1.

cg (e)
A

_

La validité, l'interprétation et l'exécution du présent contrat sont régis par les lois
en vigueur en République Démocratique du Congo.

Page 11 sur 14
ontrat d'Option SOKIMO SA-BLUEFIN CONGO SARL
PE Page 12 sur 14

14.2. Les parties consentent, par la présente, de soumettre aux Cours et Tribunaux de

la République Démocratique du Congo le règlement des différends, a défaut d'un
règlement amiable.

ARTICLE 15 : DE LA LANGUE DE TRAVAIL

15.1. Le présent contrat est rédigé en français en Six exemplaires originaux, dont deux
réservés pour l'enregistrement au Cadastre Minier (CAMI).

15.2. Les parties conviennent que le français est la langue officielle du présent Contrat.
Toute la documentation y relative sera rédigée en langue française.

15.3. Le présent contrat comporte deux annexes comportant l'extrait de la carte des
Périmètres concédés, les coordonnées géographiques, la superficie et le nombre
des carrés du périmètre concédé et la situation juidique des titres.

ARTICLE 16 : DES NOTIFICATIONS

Toutes notifications ou communications relatives au présent contrat d'option

doivent être faites par lettre recommandée avec accusé de réception aux adresses
ci-après : d

Pour SOKIMO SA:  SOCIETE MINIERE DE KILO-MOTO

A l'attention de Monsieur Directeur Général
15, avenue des Sénégalais
KINSHASA/GOMBE, B.P. 8498, KINSHASA 1

E-mail : info@sokimo.cd
REPUBLIQUE DEMOCRATIQUE DU CONGO

Pour BLUEFIN CONGO SARL : À BLUEFIN CONGO SARL

A l'attention de Monsieur le Gérant

02, Avenue Dieudonné Kisimba
LUBUMBASHI/LUBUMBASHI

E-mail : admin@bluefincongo.com
REPUBLIQUE DEMOCRATIQUE DU CONGO
ARTICLE 17 : DE L'ENTRÉE EN VIGUEUR

Sous réserve de la notification de l'enregistrement par le Cadastre Minier conformément
aux dispositions légales et réglementaires en vigueur en la matière, le présent contrat
d'option entre en vigueur à la date de sa signature par les deux parties.

En foi de quoi, les Parties ont signé le présent Contrat d'Option à Kinshasa,
le me QT NON-2018- , en Six (06) exemplaires originaux.

PAUENCONus  |
DIRECTIO! |
: 10-8+ 1D.NAT: 6-9-N316
don 2 Aenus Dieucionné Kisimbs, |
890 Séhamalato, C/Lubumbash
LUBUMBASHL

Contrat d'Option SOKIMO SA-BLUEFIN CONGO SARL
Page 13 sur 14

| ANNEXE A

REFERENCES DES PERMIS DE RECHERCHE ET PERMIS D'EXPLOTATION
ELATIF:

PERIMETRES RETENU

Contrat d'Option SOKIMO SA-BLUEFIN CONGO SARL
Page 14 sur 14

